            Case 1:19-vv-01161-UNJ Document 16 Filed 11/27/19 Page 1 of 2




                 In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                        Filed: November 6, 2019

* * * * * * * * * *                           *   *    *
MORGAN ADELE GARRISON,                                 *                 UNPUBLISHED
                                                       *
                  Petitioner,                          *                 No. 19-1161V
                                                       *
v.                                                     *                 Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                 Motion for Dismissal Decision;
AND HUMAN SERVICES,                                    *                 Meningococcal B.
                                                       *
                  Respondent.                          *
*    * *     *    * * * *           *    *    *   *    *

Russell W. Lewis, IV, Johnson Law Group, Nashville, TN, for petitioner.
Colleen C. Hartley, United States Department of Justice, Washington, DC, for respondent.

                                                   DECISION1

        On August 9, 2019, Morgan Adele Garrison (“petitioner”) filed a petition in the National
Vaccine Injury Compensation Program.2 Petition (ECF No. 1). Petitioner alleged that as a result
of a meningococcal B vaccine received on August 9, 2016, she suffered injuries including vision
change, nausea, numbness in her legs and feet, cognitive changes, allergies, headaches, and a
weakened immune system. See generally id. The information in the record, does not establish
entitlement to compensation.

        On November 5, 2019, petitioner filed a motion for a decision dismissing the petition.
Petitioner’s Motion (“Pet. Mot.”) (ECF No. 12). After giving due consideration to the issues
raised by the special master at the initial status conference and upon additional investigation of

1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court’s website is at http://www.uscfc.uscourts.gov/aggregator/sources/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court’s
website, each party has 14 days to file a motion requesting redaction “of any information furnished by that party:
(1) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b). An objecting party must provide the court with a proposed redacted version of the
opinion. Id. If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court’s website without any changes. Id.

2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-10 et
seq. (hereinafter “Vaccine Act” or “the Act”). Hereafter, individual section references will be to 42 U.S.C. § 300aa
of the Act.
           Case 1:19-vv-01161-UNJ Document 16 Filed 11/27/19 Page 2 of 2



the facts and science supporting her case, petitioner has chosen to file this motion. Id. at ¶ 1. In
making this choice, petitioner has considered her personal circumstances, and the resources of
the Court, the respondent, and the Vaccine Program. Id. at ¶ 2. Petitioner understands that a
decision by the special master dismissing her petition will result in a judgment against her and
that such a judgment will end all of her rights in the Vaccine Program. Id. at ¶ 3. Petitioner
understands that she may apply for fees and costs once the case is dismissed and judgment is
entered against her. Id. at ¶ 4. Respondent expressly reserves the right to question the good faith
and reasonable basis of this claim and to oppose, if appropriate, petitioner’s application for fees
and costs. Respondent otherwise does not oppose the motion. Id. at ¶ 5. Petitioner has not
determined whether she will elect to reject the Vaccine Program judgment and elect to file a civil
action. Id. at ¶ 6.

         To receive compensation in the Vaccine Program, petitioner has the burden of proving
either: (1) that petitioner suffered a “Table Injury,” i.e., an injury beginning within a specified
period of time following receipt of a corresponding vaccine listed on the Vaccine Injury Table (a
“Table injury”) or (2) that petitioner suffered an injury that was caused-in-fact by a covered
vaccine. §§ 13(a)(1)(A); 11(c)(1). Moreover, under the Vaccine Act, the Vaccine Program may
not award compensation based on petitioner’s claims alone. Rather, petitioner must support the
claim with either medical records or the opinion of a competent medical expert. § 13(a)(1). In
this case, petitioner has not alleged nor does the record reflect a Table injury. With regard to an
off-Table injury, petitioner has not provided medical records or expert opinion(s) which support
a finding of entitlement. Accordingly, petitioner has not met her burden of proof.

       Thus, petitioner’s motion is GRANTED. This matter is DISMISSED for insufficient
proof. The Clerk of the Court shall enter judgment accordingly.3

        IT IS SO ORDERED.
                                                                       s/Thomas L. Gowen
                                                                       Thomas L. Gowen
                                                                       Special Master




3
 Entry of judgment is expedited by each party’s filing notice renouncing the right to seek review. Vaccine Rule
11(a).

                                                         2
